Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 26, 2019

                           Nos. 04-19-00292-CR & 04-19-00293-CR

                                   Gerald Edwin HODGES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2018CR8989 & 2018CR8986
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
        Appellant’s brief in these consolidated appeals was due September 3, 2019, but it was not
filed. The clerk of this court notified appellant’s counsel, Michael Lee Young, of the deficiency
by letter on September 9, 2019. The letter required a response by September 19. See TEX. R.
APP. P. 38.8(b)(2). We have not received a response from counsel and the brief has not been
filed.

        We therefore order Michael Lee Young to file appellant’s brief by October 7, 2019. If
the brief is not filed as ordered, this appeal may be abated for an abandonment hearing and
counsel may be ordered to show cause why he should not be held in civil or criminal contempt of
this court.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk